Citation Nr: 0804473	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  00-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laparoscopy with adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2002, the veteran testified before a Decision 
Review Officer sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In January 2003, a development memorandum was prepared.  In 
December 2003 and May 2006, the Board remanded the issue 
currently on appeal for further development.

In an August 2006 rating decision, the RO granted service 
connection for hypertension.  Because the veteran was awarded 
a complete grant of the benefit sought with respect to that 
matter, it is no longer on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

According to a December 2007 written brief presentation, the 
veteran's representative suggests that the pain medication 
taken to control the veteran's gynecological disability 
impairs her ability to maintain gainful employment.  This 
statement could be construed as a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  Thus, the 
matter of entitlement to a TDIU is referred to the RO for the 
appropriate development. 





FINDING OF FACT

The veteran's service-connected residuals of a laparoscopy 
with adhesions are manifested by intermittent abdominal pain, 
controlled with medication.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a laparoscopy with adhesions are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.20, 4.116, Diagnostic Code 7614 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decisions that are 
the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in April 2004, May 2005, and June 2006 that 
fully addressed all four notice elements.  These letters 
informed the veteran of what evidence was required to 
substantiate his claim, and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  
The veteran has also been advised as to how effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all available evidence is of record.  
The record contains the veteran's service medical records, 
her contentions, VA and private medical evidence.  The 
veteran also had the opportunity to present testimony during 
a personal hearing, and was afforded VA examinations.  All 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the veteran nor her representative has specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).





III.  Analysis

The evidence shows that, during service, the veteran 
underwent a laparoscopy with lysis of adhesions due to 
complaints of pelvic pain.  She is currently in receipt of a 
10 percent evaluation under Diagnostic Code 7614 for 
residuals of laparoscopy with adhesions manifested by 
symptoms requiring continuous treatment.  A higher, 30 
percent, evaluation is warranted where manifested symptoms 
are not controlled by continuous treatment.  See 38 C.F.R. 
§4.116 (2008).

VA treatment records show a longstanding history of pelvic 
and abdominal pain, particularly in the right lower quadrant.   

According to an April 2003 VA examination report, it was 
noted that the veteran's abdominal pain is a result of the 
lysis of adhesions that she developed during service.  The 
examiner stated that the veteran suffered from chronic, 
progressive pain as a result of the adhesions with moderate 
functional loss. 

An August 2004 VA treatment note shows complaints of "severe 
right side GYN pain." 

The record contains private medical evidence dated in 
September 2004 from Dothan Medical Associates, however such 
evidence shows no gynecological complaints, treatment, or 
diagnoses.

On July 2006 VA examination, there was evidence of moderate 
tenderness on the veteran's abdomen, more in the left lower 
quadrant.  There were palpable adhesions in the left lower 
quadrant.  The veteran had generalized, mild tenderness in 
the remainder of her abdomen, and she was guarded of the 
right lower quadrant, where she has had adhesions.  According 
to the July 2006 VA examiner, pain is the only symptom 
present related to the veteran's laparoscopy and adhesions.  
The examiner stated that the pain is intermittent, and 
controlled with medication.  

An August 2007 VA examination report reflects a history of 
pelvic pain associated with adhesions to the right fallopian 
tube and right ovary.
On review, the Board finds that the preponderance of the 
evidence is against assignment of an evaluation higher than 
10 percent for residuals of laparoscopy with adhesions.  In 
this regard, the evidence does not show that the veteran's 
symptoms are not controlled by continuous treatment.  As 
noted, the July 2006 VA examiner concluded that the veteran's 
intermittent abdominal pain is controlled with medication.  
As such, the Board finds that a higher evaluation, 30 
percent, is not warranted.  

The veteran has indicated that an evaluation in excess of 10 
percent is warranted for her service-connected gynecological 
disability.  However, the veteran, as a layperson, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Further, the veteran's representative, in a December 2007 
written brief presentation, asserted that the veteran's 
gynecological disability should be evaluated under the 
criteria for rating scars.  The Schedule for Rating 
Disabilities does allow for consideration of analogous 
ratings under certain circumstances.  38 C.F.R. § 4.20.  
However, this regulation permits such consideration when an 
unlisted condition is encountered.  In the present case, 
Diagnostic Codes 7614 expressly lists "fallopian tube 
adhesions," thus precluding consideration under any other 
criteria.  Although the Board recognizes the longstanding 
pain associated with the veteran's gynecological disability, 
the Board is bound by VA's regulations.  38 U.S.C.A. 
§7104(c).  

In sum, while the medical evidence clearly establishes that 
the veteran experiences pain due to her laparoscopy and 
adhesions, and that medication is required to control it, the 
medical evidence does not show that the pain secondary to the 
veteran's service-connected gynecological disability is 
uncontrolled with continuous treatment.

As the preponderance of the evidence is against the veteran's 
increased rating claim for residuals of laparoscopy with 
adhesions, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


